





 
Exhibit 10.51
 
PUGET ENERGY, INC. & PUGET SOUND ENERGY, INC.
 
DIRECTOR COMPENSATION EFFECTIVE MARCH 1, 2007


The following table provides information on the compensation of Puget Energy,
Inc. and Puget Sound Energy, Inc (the "Company") nonemployee directors. The
Company also reimburses nonemployee directors for the out-of-pocket expenses of
attending meetings. Directors who are employed by the Company do not receive any
compensation for their Board activities.


DIRECTOR COMPENSATION
Quarterly Lead Independent Director Retainer
$   3,750
Quarterly Board Member Retainer(a)
20,000
Additional Quarterly Retainer for Audit Committee Chair
2,500
Additional Quarterly Retainer for Audit Committee Members
1,000
Additional quarterly retainer for Compensation and Leadership Development
Committee Chair
2,000
Additional Quarterly Retainer for Governance and Public Affairs Committee Chair
1,500
Fee for Each Board and Board Committee Meeting Attended
1,600
Fee for Each Telephonic Meeting Attended Lasting 60 Minutes or Less
800

 

(a)  
100% of the quarterly retainer fees are to be paid in the form of Puget Energy
shares until a director owns a number of Puget Energy shares equal in value to
two years of retainer fees. After meeting this ownership requirement, under the
terms of the Non-Employee Director Plan as currently in effect, a portion of the
quarterly retainer payable to a director for a fiscal quarter is payable in a
number of shares of Puget Energy stock determined by dividing two-thirds of the
quarterly retainer payable by the fair market value of Puget Energy’s common
stock on the last business day of that fiscal quarter.

 
A non-employee director may elect to receive up to 100% of the quarterly
retainer in Puget Energy shares and may elect to defer the issuance of shares as
compensation under the Non-employee Director Plan in accordance with the terms
of the plan.


In addition to the compensation listed in the table above, the Company's
nonemployee directors are eligible to participate in Puget Sound Energy’s
Deferred Compensation Plan for Nonemployee Directors. Directors annually may
elect to defer all or a part of their fees payable in cash. Deferred
compensation may be allocated in one or more "measurement funds" (which
currently includes an interest crediting fund, an equity index fund, a bond
index fund and a Puget Energy common stock fund). Changes in "measurement funds"
allocations are allowed quarterly.

